Citation Nr: 0525203	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  04-25 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date prior to April 20, 2001 for 
the grant of service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1968 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a July 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.

The Board notes that although a claim of entitlement to an 
initial increased evaluation for Type II diabetes has been 
certified, it is not in appellate status.  On his VA Form 9 
dated in June 2004, the veteran stated that he was only 
appealing the effective date issue.  Subsequently, the RO 
received the veteran's Notice of Disagreement with the issues 
of entitlement to an earlier effective date for service 
connection of arteriosclerotic vessel disease with left 
ventricular hypertrophy and entitlement to a combined 
evaluation in excess of 40 percent for service-connected 
disabilities.  An earlier effective date of April 20, 2001 
was granted for service connection of arteriosclerotic vessel 
disease with left ventricular hypertrophy, but entitlement to 
a combined evaluation in excess of 40 percent for service-
connected disabilities was denied.  An appeal with regard to 
the issue of entitlement to a combined evaluation in excess 
of 40 percent for service-connected disabilities was not 
perfected.  Therefore, the only issue on appeal is 
entitlement to an effective date prior to April 20, 2001, for 
the grant of service connection for diabetes mellitus


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
diabetes mellitus was received on April 20, 2001.

2.  The RO established service connection for diabetes 
mellitus as of April 20, 2001.

3.  No claim for service connection for diabetes mellitus was 
made prior to April 20, 2001.


CONCLUSION OF LAW

The criteria for an effective date prior to April 20, 2001, 
for the grant of service connection for diabetes mellitus, 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.155, 3.157, 3.400, 3.816 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In this case, the Board notes that the issue on appeal arises 
from a notice of disagreement as to the effective date 
following the grant of service connection for diabetes 
mellitus, and as such, represents a "downstream" issue as 
referenced in VAOPGCPREC 8-2003 (December 22, 2003), summary 
published at 69 Fed. Reg. 25,180 (May 5, 2004), a precedent 
opinion of VA's General Counsel that is binding on the Board 
(see 38 U.S.C.A. 7104(c); 38 C.F.R. § 14.507).  The opinion 
states that if, in response to notice of its decision on a 
claim for which VA has already given the 38 U.S.C. § 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, 38 U.S.C. § 7105(d) requires VA to take proper 
action and issue a statement of the case if the disagreement 
is not resolved, but section 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the newly-raised issue.  With regard to the 
instant case, the Board finds that adequate 38 U.S.C. § 
5103(a) notice was provided as to the original claim for 
service connection for diabetes, and as such, the effective 
date assignment issue on appeal falls within the exception 
for the applicability of 38 U.S.C.A. § 5103(a).

The veteran was apprised by letter dated in June 2001 of what 
evidence was required to substantiate his claim for service 
connection for Type II adult onset diabetes due to herbicide 
exposure.  The letter also asked the veteran to submit 
certain information.  In accordance with the requirements of 
the VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining and what evidence the 
veteran still needed to provide.  The letter explained that 
VA would obtain evidence kept by the VA and any other federal 
agencies, request private treatment records, and obtain 
medical records from a VA facility.  While the June 2001 
notice letter did not specifically advise the veteran to 
provide any evidence in his possession that pertains to his 
claim, he was informed to send the requested evidence to VA 
as soon as possible.  The Board finds that the veteran was 
sufficiently put on notice as to the need for any available 
evidence to be received by VA and associated with the claims 
file, whether the evidence was in his possession, obtained by 
him, or obtained by VA.  In addition the Board notes that the 
June 2001 notice letter, which preceded the July 2002 rating 
decision, satisfies the timing element of the Pelegrini 
decision for the veteran's claim on appeal.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial to the veteran.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records and VA 
treatment records.  Further, the veteran was afforded a VA 
examination in connection with his claim for diabetes 
mellitus.  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of his claim.  As such, the Board 
finds that VA has done everything reasonably possible to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist him in accordance with the VCAA 
would serve no useful purpose.  

The veteran contends, in essence, that he is entitled to an 
effective date prior to April 20, 2001, for service 
connection for diabetes mellitus.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  A claim for compensation 
may be considered to be a claim for pension and a claim for 
pension may be considered to be a claim for compensation.  38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA 
may be considered an informal claim.  Such informal claim 
must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  38 C.F.R. § 3.155(a).

The effective date of presumptive service connection is the 
date entitlement arose, if claim is received within 1 year 
after separation from active duty; otherwise date of receipt 
of claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400.

The Board must also consider whether the veteran would be 
entitled to an earlier effective date under the final 
Stipulation and Order in Nehmer v. United States Veterans 
Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer 
I), the specific guidance describing the Stipulation and 
Order setting forth VA's ongoing responsibilities for further 
rulemaking and disability payments to class members provided 
in Nehmer v. United States Veterans Admin., 32 F Supp 2d 1175 
(N.D. Cal 1999) (Nehmer II), the class action Order in Nehmer 
v. United States Veterans Admin., No. CV-86-6160 TEH (N.D. 
Cal., Dec. 12, 2000), and Nehmer et al v. Veterans 
Administration of the Government of the United States, 284 
F.3d 1158 (9th Cir. 2002) (Nehmer III).  This line of cases 
creates a limited exception to the statutory provisions 
governing the assignment of effective dates.

In August 2003, VA published a regulation governing effective 
dates for claims for service connection for diseases presumed 
to be caused by herbicide or Agent Orange exposure, and 
affected by the line of Nehmer cases.  This regulation became 
effective September 24, 2003.  This regulation is applicable 
to claims where VA denied compensation for a covered 
herbicide disease in a decision issued between September 25, 
1985, and May 3, 1989.  This regulation is also applicable to 
claims for disability compensation for the covered herbicide 
disease that were either pending before VA on May 3, 1989, or 
were received by VA between that date and the effective date 
of the statute or regulation establishing a presumption of 
service connection for the covered disease.  Covered 
herbicide diseases include type 2 diabetes.  

This regulation is not applicable to the veteran's claim as 
VA had not denied compensation in a decision issued between 
September 25, 1985, and May 3, 1989 nor was the veteran's 
claim either pending before VA on May 3, 1989 or received by 
VA prior to the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease.  

The original application for compensation was received April 
20, 2001.  This application was the first communication in 
which the veteran sought service connection for any disease 
or injury.  The RO subsequently established service 
connection for diabetes mellitus presumed to be due to 
exposure to herbicide or Agent Orange.  

The Board notes that there is medical evidence that the 
veteran's diabetes mellitus was diagnosed in January 1994.  
The veteran has indicated that the effective date should be 
in 1994, when he was first diagnosed with diabetes mellitus 
or at the very least in March 1999 when the veteran underwent 
a VA Agent Orange examination.

However, no claim for service connection for diabetes 
mellitus was received until April 25, 2001, and there are no 
prior documents that can be construed as a claim for service 
connection for diabetes mellitus, including the March 1999 
Agent Orange Registry Note.  As the veteran filed his claim 
more than one year from the date he was discharged from 
service, the effective date for service connection for 
diabetes mellitus is the date the claim is received.  The 
Board stresses to the veteran that although he was diagnosed 
with the disease prior to 2001, the effective date of service 
connection is determined by the date he filed his claim with 
VA.  Since the veteran's claim was received by VA on April 
20, 2001, the effective date of service connection is that 
date.  This is consistent with the effective date established 
by the RO.  38 C.F.R. § 3.400(b)(2)(ii); 38 C.F.R. § 
3.816(c)(2)).

The veteran filed his claim for service connection for 
diabetes mellitus on April 20, 2001.  No earlier service 
connection claim for this disorder was made by the veteran.  
The RO adjudicated the veteran's claim and established an 
effective date of April 20, 2001.  Accordingly, the 
preponderance of the evidence is against the claim for an 
effective date earlier than April 20, 2001, for service 
connection for diabetes mellitus.  38 U.S.C.A. §§ 5101(a), 
5110(a), (b); 38 C.F.R. §§ 3.151(a), 3.155, 3.400(b)(2)(ii), 
3.816.




ORDER

Entitlement to an effective date prior to April 20, 2001 for 
the grant of service connection for diabetes mellitus is 
denied.



	                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


